IN THE SUPREME COURT OF TENNESSEE
                              AT KNOXVILLE
                       May 27, 2015 Session Heard at Cookeville1

                               STATE OF TENNESSEE
                                        v.
                              THOMAS LEE HUTCHISON

               Appeal by Permission from the Court of Criminal Appeals
                           Criminal Court for Knox County
                      No. 88264    Jon Kerry Blackwood, Judge
                          _____________________________

                 No. E2012-02671-SC-R11-CD – Filed January 14, 2016
                          _____________________________

A jury convicted the defendant of three counts of facilitation of first degree murder and
one count of facilitation of aggravated robbery. The Court of Criminal Appeals affirmed
the conviction and the sentence. On appeal to this Court, the defendant contends, inter
alia, that the admission into evidence of an autopsy report through the testimony of a
medical examiner who did not perform the autopsy violated his right to confront the
witnesses against him under the Sixth Amendment to the United States Constitution and
article I, section 9 of the Tennessee Constitution. The defendant also argues that the
warrantless search of his home by officers who entered the home after the first
responding officer constituted an unreasonable search and seizure in violation of the
Fourth Amendment to the United States Constitution and article I, section 7 of the
Tennessee Constitution, so the trial court should have suppressed the evidence seized in
that search. We hold that, under the circumstances of this case, the autopsy report is not
testimonial under Williams v. Illinois, 132 S. Ct. 2221 (2012), so its admission into
evidence did not violate the Defendant‘s rights under the Confrontation Clause. We
further hold that, where the responding officer‘s initial entry into the home was justified
by exigent circumstances, the subsequent entry into the home by other officers
constituted a mere continuation of the initial officer‘s lawful entry into the home.
Consequently, the trial court did not err by denying the Defendant‘s motion to suppress
the evidence that was in plain view and within the scope of the exigent circumstances
search. Finally, we hold that the admission into evidence of items that were not in plain
view, even if erroneous, constituted harmless error. Accordingly, we affirm.

       1
            Oral argument was heard on May 27, 2015, at Tennessee Technological University in
Cookeville, Tennessee, as part of this Court‘s S.C.A.L.E.S. (Supreme Court Advancing Legal Education
for Students) project.
           Tenn. R. App. P. 11 Appeal by Permission; Judgment of the Court of
                            Criminal Appeals Affirmed

HOLLY KIRBY, J., delivered the Opinion of the Court, in which SHARON G. LEE, C.J., and
CORNELIA A. CLARK, GARY R. WADE, and JEFFREY S. BIVINS, J.J., joined.

Robert L. Jolley, Jr., and Megan A. Swain, Knoxville, Tennessee, for the appellant,
Thomas Lee Hutchison.

Herbert H. Slatery III, Attorney General and Reporter; Andrée S. Blumstein, Solicitor
General, John H. Bledsoe, Senior Counsel of Criminal Justice Division, Randall Eugene
Nichols, District Attorney General; and TaKisha Fitzgerald, Assistant District Attorney
General, for appellee, the State of Tennessee.

                                       OPINION

       This case involves the February 20, 2002 robbery and murder of Gary Lindsay
(―victim‖) in the home of the defendant in this case, Thomas Lee Hutchison
(―Defendant‖). The Defendant was indicted for premeditated first degree murder, felony
murder, and especially aggravated robbery of the victim. A Knox County jury found the
Defendant guilty of three counts of the lesser included offense of facilitation of first
degree murder and one count of the lesser included offense of facilitation of especially
aggravated robbery. The trial judge merged the facilitation of first degree murder
convictions and sentenced the Defendant to seventeen years, and it also sentenced
Defendant to a concurrent sentence of eight years on the conviction for facilitation of
especially aggravated robbery.

                                          Facts

       The following evidence was presented to the jury at trial. On February 20, 2002,
at approximately 1:19 a.m., an operator with the Knox County Emergency
Communications District received a call from Mr. Gene Mitchell regarding an incident at
the Defendant‘s home. Knoxville Police Department (KPD) Officer Josh Shaffer was
nearby and responded to the call at approximately 1:23 a.m. When he arrived at the
home, Officer Shaffer saw a car that appeared to be exiting the driveway at a high rate of
speed. Officer Shaffer pulled into the driveway and blocked the car so that it could not
leave. The driver of the car stopped, got out, and yelled to Officer Shaffer, ―He‘s inside!
He‘s inside!‖ At the same time, two more men ran out of the house yelling, ―Inside!
He‘s inside!‖ Officer Shaffer detained all three men in the carport of the home until a
backup officer arrived. Officer Shaffer did not notice whether there was blood on the
hands or clothing of the three men detained in the carport.

                                           -2-
       When other KPD officers and investigators arrived on the scene at approximately
1:28 a.m., Officer Shaffer entered the home. Upon entering, Officer Shaffer encountered
the Defendant sitting on the floor of the living room, obviously injured. Officer Shaffer
described the Defendant as ―disoriented to an extent‖ and commented that the
Defendant‘s demeanor was consistent with that of someone who had smoked crack
cocaine and was coming down off a high. The three men who had been detained in the
carport burst into the home behind Officer Shaffer and began yelling at the Defendant.
As Officer Shaffer and the other officers pushed the men back outside, the men pointed to
an upstairs room and said, ―He‘s in there, he‘s in there.‖

       After the detained men were ushered back outside, Officer Shaffer went to the
indicated upstairs room. There, Officer Shaffer found the victim lying face down in the
corner. The victim‘s head had sustained extensive trauma and his pants were pulled
down to his knees. A crowbar with blood and tissue on it, partially wrapped in a
comforter, lay next to the body. The walls, ceiling and items in the room had a
substantial amount of blood spatter on them. Several items in the room were visibly out
of place as if they had been knocked over. Based on the extent of the injuries, it was
immediately clear to Officer Shaffer that the victim was deceased.

       Because the Defendant was injured, the KPD called an ambulance to take him to
the hospital. As other officers and technicians arrived to inspect and process the crime
scene, Officer Shaffer accompanied the Defendant to the hospital to ensure the
preservation of all evidence associated with the Defendant‘s person, including his
belongings and his clothing.

       Meanwhile, at approximately 1:40 a.m., KPD crime scene technician Janice
Gangwer arrived on the scene and met with the officers that were already there. She
entered the home without a warrant and without the consent of the Defendant. Gangwer
began processing the crime scene by making videos, taking photographs, and marking
evidence. She photographed certain items, including the bloody crowbar, 0.27 grams of
crack cocaine, a crack pipe, and a navy blue sweatshirt. In her testimony, Gangwer
observed that the victim‘s head had been crushed. She described the bedroom as the
―scene of a violent attack.‖

       Witness Jim Murray testified that, in 2002, he was an investigator with the KPD
Major Crimes Division. On February 20, 2002, investigator Murray arrived at the crime
scene around the same time as technician Gangwer, at approximately 1:40 a.m. Officers
who were already there briefed Murray when he arrived. After Gangwer took video and
photographs, Murray assisted in further processing the crime scene. Murray stated that,
during the processing, the officers discovered a wooden knife handle lying on the floor in
the room in which the victim was found. The wooden knife handle had the blade broken
off and had significant blood on it. Investigator Murray noticed similar knives in the
kitchen in the home. Investigator Murray saw that the victim was wearing a gold ring on
                                          -3-
one hand. The victim‘s other hand was covered in blood; the ring area on one finger on
that hand had no ring on it but was nevertheless void of blood. This led investigator
Murray to suspect that the victim had been wearing a ring on that finger during the fatal
assault that was removed after the assault. Investigator Murray later found a gold nugget
ring on the vanity in the upstairs bathroom.

        After technician Gangwer and investigator Murray finished processing evidence at
the Defendant‘s home, they joined Officer Shaffer at the hospital where the Defendant
was being treated to process the evidence there. Gangwer photographed the Defendant‘s
hands and face, with particular attention to blood stains on them. Investigator Murray
obtained a search warrant to get samples from the Defendant‘s hands. After he obtained
the search warrant, Murray took swab samples from the Defendant‘s hands and clippings
from his fingernails. They took the clothing that had been removed from the Defendant
at the hospital.

       Witness Gerald Smith testified that, in 2002, he was a senior evidence technician
with the KPD. On February 20, 2002, technician Smith arrived at the crime scene shortly
after 2:00 a.m. He testified about his extensive education in bloodstain pattern analysis.
Based on his observation of the crime scene and the blood-spatter pattern on the walls,
ceiling, and items in the room where the victim was found, Smith concluded that most of
the blows to the victim‘s head had occurred while the victim was prone, lying face down
on the carpet.

       The jury heard testimony from witness Penny Cox, who was present in the
Defendant‘s home when the murder occurred. Two days before the murder, Ms. Cox
said, she was in the Defendant‘s home with the victim and her friend John Mitchell; she
had hoped to rent a downstairs bedroom from the Defendant and she spent that day
cleaning the bedroom she planned to rent. The next day, she said, the Defendant, the
victim, and John Mitchell were all in the Defendant‘s home and played cards. While they
were playing, the Defendant asked the victim for some crack cocaine; the victim
responded by calling the Defendant a ―dumb ass.‖ The next day, Ms. Cox said, the
Defendant told her that he did not like the victim because he was a ―dumb ass,‖ and he
had a plan to rob the victim. However, the Defendant did not tell Ms. Cox any details
about the alleged robbery plan.

        The day of the murder, Ms. Cox testified, she overheard the Defendant on the
telephone with someone she assumed was the victim. The Defendant asked the person on
the other end of the call to come over to discuss a potential drug sale to a doctor. After
that, the victim and John Mitchell showed up at the Defendant‘s home. Ms. Cox said that
when the Defendant, the victim, and John Mitchell began discussing the potential drug
deal, she went into the downstairs bedroom to ―let them do their talking.‖ The victim and
John Mitchell then left the home to get the drugs for the potential sale.

                                          -4-
       When the victim and John Mitchell returned, the victim went directly to the
upstairs bedroom with a pizza. John Mitchell went to the bedroom where Ms. Cox was
staying. After Ms. Cox and John Mitchell smoked some crack cocaine, he left, and Ms.
Cox went to sleep.

       Later, Ms. Cox was awakened by a series of about ten loud thumps. Ms. Cox
came out of the downstairs bedroom to see what had caused the noise and saw the
Defendant exiting the upstairs bedroom. She testified that the Defendant quickly shut the
bedroom door behind him but, before the door shut, she got a glimpse of someone lying
on the bedroom floor whom she assumed was the victim. Ms. Cox said that the
Defendant‘s eyes were ―wild looking‖ and he had blood on his shirt and his hands. She
said that the Defendant told her that he had killed the victim with a knife.

      Ms. Cox testified that she wanted to leave, but the Defendant would not let her.
She smoked some crack cocaine and stood around the kitchen, afraid of what the
Defendant might do to her if she did not comply with his requests. Ms. Cox said that the
Defendant had some money with him and that he offered some to her, but she declined.
The Defendant asked Ms. Cox to help him dispose of the victim‘s body by either
chopping it up and burning it in the fireplace or by taking it to a nursery and burying it.
Ms. Cox refused. She testified that the Defendant allowed her to call her friend,
Kimberly Armas-Trejo, to pick her up. After Ms. Armas-Trejo picked her up, Ms. Cox
told Ms. Armas-Trejo what the Defendant had done. Ms. Cox then called John
Mitchell‘s father, Gene Mitchell, to tell him what had happened.

       Later, Ms. Cox said, she was taken to the police station and interviewed for
several hours. At the police station, Ms. Cox was photographed; she claimed that the
clothes she was wearing in the photographs were the same clothes she had worn at the
Defendant‘s house the previous day and that she had not showered or changed clothes in
the interim. Ms. Cox testified that she had no blood or brain matter on her at that time.
While at the Defendant‘s house, Ms. Cox said, she did not stab the victim, did not beat
him with the crowbar, and did not even go into the room where the victim was killed.
Ms. Cox testified that she was not using crack cocaine at the time of trial.

       John Mitchell testified that he was the son of Gene Mitchell, the person who told
the 9-1-1 dispatcher that there had been an incident at the Defendant‘s home.2 John
Mitchell said that he had been good friends with both the victim and the Defendant, and
that he knew Ms. Cox through his father Gene. John Mitchell explained that the victim
sold drugs for a living and that he occasionally sold crack cocaine with the victim. On
the day of the offense, John Mitchell drove the victim to the Defendant‘s home. When
they arrived, John Mitchell noted, the Defendant acted ―jittery and fidgety‖ and rushed
him to leave. John Mitchell testified that he warned the victim, ―Something ain‘t right,‖

      2
          John Mitchell testified that his father Gene Mitchell was deceased by the time of trial.
                                                   -5-
and told the victim that he did not have to stay. The victim declined to leave, and he
ordered a pizza. After the pizza arrived and they had eaten, John Mitchell left, telling the
victim to call him when he was ready to leave. The victim never called John Mitchell to
be picked up.

       Later, when the victim did not call, John Mitchell tried to call the victim. The
victim‘s phone had been turned off, which was unusual. John Mitchell then called the
Defendant‘s home telephone repeatedly, to no avail. Finally, the Defendant answered his
home phone; in response to John Mitchell‘s inquiry about the victim, the Defendant told
him that the victim had left. The Defendant asked John Mitchell to bring $40 worth of
crack cocaine to his home, and Mitchell agreed.

       John Mitchell brought his brother with him to the Defendant‘s home. On the way,
they passed their father, Gene Mitchell, who was waving at them frantically, but they did
not stop. When John Mitchell and his brother arrived at the Defendant‘s home, the
Defendant came outside and locked his front door behind him. As they were discussing
the anticipated drug transaction, Gene Mitchell pulled into the Defendant‘s driveway.
John Mitchell recounted that Gene Mitchell was agitated and scared as he got out of his
vehicle. Gene told the Defendant to open the door to his house and blurted out that Ms.
Cox had told him that the Defendant had killed the victim.

       After Gene Mitchell made the Defendant open the door to his home, John Mitchell
entered the home and went to the upstairs room. There he came upon the victim lying on
the floor, partially wrapped in a blanket with his shoes sticking out, a crowbar lying on
top of him. The victim, John Mitchell recalled, ―had no brains in his head. He had a hole
in his head.‖ John Mitchell bent down, unwrapped the blanket around the victim, and
prayed for the victim‘s soul.

       John Mitchell then left the upstairs bedroom to go get the Defendant. John
Mitchell and his brother caught the Defendant and beat him. John Mitchell then called 9-
1-1 while his father and brother dragged the Defendant back into the home. John
Mitchell handed the telephone to his father; as his father spoke to the 9-1-1 dispatcher,
the two brothers beat on the Defendant to make sure he did not leave. John Mitchell
claimed that, as he and his brother were beating on the Defendant to subdue him, he
asked the Defendant why he killed the victim. He said that the Defendant replied, ―I
didn‘t do it by myself.‖ John Mitchell said that he then asked the Defendant who had
helped him, but Defendant did not respond.

       John Mitchell testified that, when he last saw the victim alive, the victim had a lot
of crack cocaine on his person, as well as over $2,000 in cash. After viewing a
photograph of the drugs that responding police officers found in the victim‘s sock, John
Mitchell testified that the victim had ―[w]ay more‖ drugs on him before he dropped the
victim off at the Defendant‘s house. John Mitchell identified the gold nugget ring that
                                           -6-
investigators found in the bathroom of the Defendant‘s home as belonging to the victim;
he said that the victim customarily wore two rings, the gold nugget ring and another gold
one.

       The autopsy on the victim was performed the day after the murder, February 21,
2002, by the Knox County medical examiner at that time, Sandra K. Elkins, M.D. The
autopsy report contains Dr. Elkins‘ electronic signature. It notes that KPD crime scene
technician Smith and KPD investigator Murray both attended the autopsy. According to
technician Smith, he brought the crowbar and the knife handle to the autopsy because Dr.
Elkins ―requested measurements on those, . . . you know, the size of the crowbar itself,
the size of the broken blade on the knife handle, and see if they are consistent with the
wounds on the [victim].‖ Smith took photographs of the victim during the autopsy.

        The narrative in the autopsy report states: ―This 18 year-old black male sustained
multiple blows to the head resulting in fatal brain injuries and stab wounds to the chest
resulting in fatal internal injuries.‖ It notes that ―a 4.6 inch long portion of the knife
blade remains in situ with the tip embedded in the mitral valve of the heart (blade
fragment removed and given to Knoxville Police Department).‖ The autopsy report
contains anatomical drawings depicting the victim‘s injuries, notes from the external
examination, and a detailed description of the ―massive fractures‖ to the victim‘s skull,
―massive lacerations‖ to his brain, and injuries to his lung, heart, liver, and kidney. The
cause of death is listed as: ―Blunt force head injuries (blows); stab wounds to the chest.‖

       By the time of trial, Dr. Elkins was no longer the Knox County medical examiner,
and she did not testify at trial. The autopsy report was admitted into evidence through the
testimony of Darinka Mileusnic-Polchan, M.D., the Chief Medical Examiner for Knox
and Anderson Counties at the time of trial. Dr. Mileusnic-Polchan testified that she was
also an Associate Professor of Pathology at the University of Tennessee and had been
employed with the Regional Forensic Center since February 2002. Dr. Mileusnic-
Polchan testified at the trial as an expert in forensic and anatomical pathology.

       As chief medical examiner, Dr. Mileusnic-Polchan said, her duties include
investigating deaths that are sudden or unexpected or due to violence, as well as
producing a death certificate as an official record with her opinion on what caused the
death and how it occurred. Dr. Mileusnic-Polchan said that she had on numerous
occasions testified about autopsy findings made by another medical examiner. She
explained that, in performing a forensic autopsy, she has a dual role: (1) to ―produce an
objective report that states the fact[s]‖ surrounding the death, and (2) ―based on the facts
of the case and all the investigation, including the autopsy, to then render [an] expert
opinion as to the cause and manner of death.‖ Dr. Mileusnic-Polchan said that, because
of turnover in the medical examiner‘s office and other reasons, testifying about another
medical examiner‘s autopsy findings is ―a pretty common occurrence.‖ When called into
court, she explained, ―whether it‘s our own case or someone else‘s case,‖ her job is to
                                           -7-
―evaluate all the findings and then render our own opinion as to the cause and manner of
death as [an] expert witness.‖ She said that the factual findings are established by the
medical examiner who performs the autopsy; Dr. Mileusnic-Polchan‘s role in giving
expert testimony is to ―not just regurgitate what I found, but what‘s my conclusion based
on those findings of fact, as to the cause and manner of death.‖

        To formulate her expert opinion in this case, Dr. Mileusnic-Polchan testified, she
relied on the autopsy report prepared by Dr. Elkins and the autopsy photographs taken by
both Dr. Elkins and KPD technician Smith. Counsel for the Defendant objected to
admission into evidence of the autopsy report and the photographs, arguing that the
autopsy report was inadmissible hearsay and that admission of Dr. Elkins‘ autopsy report
into evidence violated the Defendant‘s constitutional right to confront his accuser. The
trial court allowed the report into evidence under the public records exception to the
hearsay rule. It admitted the photographs into evidence as well. The trial court noted that
Dr. Mileusnic-Polchan could rely on the autopsy report as part of the underlying data for
her expert opinion; she could not testify about what was in the report but could indicate
that she relied on both the report and the photographs in arriving at her conclusions.

       Dr. Mileusnic-Polchan reviewed the autopsy photographs for the jury, describing
the injuries in the photos and comparing the size and shape of the crowbar to the
lacerations in the victim‘s head. After reviewing the photographs, Dr. Mileusnic-Polchan
concluded that the ―main cause of death was . . . the injury to the cranium; to the bone, to
the skull, and the brain . . . due to blunt force trauma.‖ She opined that the multiple stab
wounds were a contributing cause of death. Dr. Mileusnic-Polchan concluded that ―[t]he
manner of death was homicide.‖

       After reviewing several photographs, Dr. Mileusnic-Polchan gave her conclusions
about the circumstances surrounding the victim‘s death. She said that the knife wounds
were consistent with the victim being in a seated position while someone stabbed him in
the back from behind. The injuries were further consistent with the victim falling to the
ground after the infliction of the knife wounds and being hit with an object such as the
crowbar while prone and lying face down on the floor. Dr. Mileusnic-Polchan was
unable to say with certainty whether the stab wounds or the head trauma occurred first,
only that they occurred at around the same time.

       Dr. Mileusnic-Polchan was asked on cross-examination whether the death was the
―result of the actions of 1, 2, 3, or even 4 persons?‖ She responded that she could not
make any conclusions on the number of persons involved based on the autopsy. Dr.
Mileusnic-Polchan was also asked whether anything in the autopsy led her to conclude
that anyone in particular committed the murder. She responded: ―No, I could not really
tell what particular person did it, and that‘s not really the role of the medical examiner or
the forensic pathologist. Our role is to determine the cause and manner of death, and then
confirm the mechanism of death, and then essentially compare our findings to the scene
                                            -8-
investigation.‖ In response to questions on cross-examination about the gender of the
perpetrator, Dr. Mileusnic-Polchan said that the stab wounds could have been inflicted by
any adult, male or female. She observed that the blunt force trauma to the victim‘s head
was ―extensive‖ and ―deep‖ and required a ―tremendous amount of effort and force.‖ In
light of that fact, Dr. Mileusnic-Polchan said, she ―would have a hard time saying it‘s a
female‖ because she had ―never seen a female inflict that degree of trauma.‖ She added
the proviso, however, that it depended ―on what kind of female we‘re talking about,‖
specifically, ―whether it was some very strong woman with a lot of stamina or—or a
male.‖

        At the conclusion of the proof and the deliberations, the jury found the Defendant
guilty of the lesser-included offenses of facilitation of first-degree murder, facilitation of
murder in perpetration of robbery, facilitation of murder in perpetration of theft, and
facilitation of especially aggravated robbery. The trial court merged the facilitation of
murder convictions and sentenced the Defendant to seventeen years on those. For
facilitation of especially aggravated robbery, the trial court sentenced the Defendant to a
concurrent sentence of eight years.

       The Defendant appealed to the Court of Criminal Appeals, raising thirteen issues.3
The Court of Criminal Appeals affirmed. State v. Hutchison, No. E2012-02671-CCA-
R3-CD, 2014 WL 1423240, at *1 (Tenn. Crim. App. Apr. 11, 2014), perm. app. granted
(Tenn. Oct. 20, 2014). One judge dissented in part from the majority opinion on the issue
of whether admission of the autopsy report into evidence violated the Defendant‘s rights

       3
           On appeal to the Court of Criminal Appeals, the Defendant raised the following issues:

       (1) whether the trial court erred in overruling appellant‘s motion to suppress evidence
       seized in an extended warrantless search of his house; (2) whether the trial court erred in
       allowing the State to introduce video footage of the crime scene; (3) whether the trial
       court erred in allowing the State to introduce evidence of blood samples taken from
       appellant without a warrant; (4) whether the trial court erred in admitting prior bad act
       evidence; (5) whether the trial court erred by allowing testimony regarding evidence that
       had been destroyed; (6) whether the trial court erred by allowing a medical examiner to
       testify about an autopsy performed by another medical examiner; (7) whether the trial
       court erred in denying appellant‘s three motions for mistrial based on prosecutorial
       misconduct; (8) whether the trial court erred when it denied appellant‘s request for a
       continuance in light of the State‘s late disclosure of certain evidence; (9) whether the trial
       court erred by denying appellant‘s request to strike a witness‘s testimony when the
       testimony was internally contradictory; (10) whether the trial court erred by allowing the
       State to introduce graphic photographs of the victim‘s injuries; (11) whether the trial
       court erred in its jury instructions; (12) whether the evidence was sufficient to support
       appellant‘s convictions; and (13) whether appellant is entitled to a new trial due to
       cumulative error.

State v. Hutchison, No. E2012-02671-CCA-R3-CD, 2014 WL 1423240, at *1 (Tenn. Crim. App. Apr. 11,
2014), perm. app. granted (Tenn. Oct. 20, 2014).
                                                   -9-
under the Confrontation Clause of the United States Constitution. Id. at *39 (Tipton, P.J.,
concurring in part and dissenting in part).

                                    Issues Presented

       The Defendant filed an application for permission to appeal to this Court. In his
application, the Defendant raised the following seven issues:

      (1) Whether the Court of Criminal Appeals adequately analyzed the trial
      court‘s highly prejudicial, constitutional error in admitting the evidence of
      the Defendant‘s illegally withdrawn blood under Missouri v. McNeely?

      (2) Whether the admission into evidence of the autopsy report prepared by
      Dr. Sandra K. Elkins violated the Defendant‘s constitutional right to
      confront the witnesses against him because of the close relationship
      between the medical examiner to law enforcement, as well as the
      conclusions and observations of the preparing medical examiner in an
      autopsy report?

      (3) Whether the exigent circumstances that justified the initial warrantless
      entry of the Defendant‘s home and the ―plain view‖ of the crime scene also
      justified the warrantless, extended, subsequent re-entry of the Defendant‘s
      home for the purpose of crime scene investigation after the responding
      officer had already arrived, removed the Defendant from his home, secured
      the crime scene, and exited the Defendant‘s home?

      (4) Whether the Court of Criminal Appeals‘ application of the ―inevitable
      discovery‖ doctrine effectively abolishes the warrant requirement of the
      Fourth Amendment to the United States Constitution and Article I, Section
      7 of the Tennessee Constitution?

      (5) Whether the Court of Criminal Appeals incorrectly analyzed the
      destruction of evidence that was used against the Defendant?

      (6) Whether the harmless error analysis for non-structural constitutional
      errors needs to be clarified for Tennessee courts?

      (7) Whether the Court of Criminal Appeals conducted a proper analysis of
      the effect of the recognized ―harmless‖ errors under the cumulative error
      doctrine?

This Court granted permission to appeal. In the order granting review, the Court
expressed particular interest in the following two issues:
                                          - 10 -
       (1) Whether the Court of Criminal Appeals erred in upholding the trial
       court‘s admission of an autopsy report prepared by Dr. Sandra K. Elkins
       during the testimony of Dr. Darinka Mileusnic-Polchan; and

       (2) Whether the Court of Criminal Appeals erred in applying the inevitable
       discovery doctrine to the search of the Defendant‘s home.

Our analysis will focus on the admission into evidence of the autopsy report and the
related Confrontation Clause issues, as well as the trial court‘s denial of the Defendant‘s
motion to suppress the evidence seized from the Defendant‘s home. As explained below,
however, we find it unnecessary to address the inevitable discovery doctrine in this case,
because the admission of evidence admitted pursuant to that doctrine, if error, was
harmless in light of other properly admitted evidence. As to the remaining issues raised
by the Defendant, after careful review of the record and the arguments, we find that the
decision of the Court of Criminal Appeals need not be disturbed and is affirmed.

                                         Analysis

                      I.     Admission of Autopsy Report into Evidence

        On appeal, the Defendant argues that the admission into evidence of the autopsy
report prepared by Dr. Sandra K. Elkins violated the Defendant‘s constitutional right to
confront the witnesses against him because the Defendant did not have the opportunity to
cross-examine Dr. Elkins. The Defendant contends that the autopsy report in this case
must be classified as testimonial, given the close relationship between law enforcement
and the medical examiner and the fact that the Defendant was in custody as the suspected
perpetrator at the time the autopsy was performed. As such, he insists, the autopsy report
should have been excluded, and its admission into evidence violated his rights under the
Confrontation Clause of the United States Constitution and article I, section 9 of the
Tennessee Constitution.

        The Court of Criminal Appeals rejected this argument. Hutchison, 2014 WL
1423240, at *28-31. It relied on the intermediate appellate court‘s decision in State v.
Dotson, No. W2011-00815-CCA-R3-DD, 2013 WL 4728679, at *66 (Tenn. Crim. App.
June 25, 2013), in which the Court of Criminal Appeals concluded that it was not error to
admit into evidence an autopsy report prepared by a different medical examiner than the
one who testified at trial, because the primary purpose of the autopsy report ―was not to
target the defendant as the perpetrator but instead to identify the injuries sustained by the
victims and their causes of death.‖ Hutchison, 2014 WL 1423240, at *30 (quoting
Dotson, 2013 WL 4728679, at *66). The Court of Criminal Appeals acknowledged that,
unlike Dotson, the Defendant in this case was in custody at the time of the autopsy.
                                           - 11 -
Nevertheless, the majority held that the purpose of the autopsy in this case was to identify
the injuries sustained by the victim, not to target an individual, so the autopsy report was
not testimonial and its admission into evidence did not violate the Confrontation Clause.
Id. The dissenting member of the panel disagreed with the conclusion that the autopsy
report was not testimonial under the Confrontation Clause but also concluded that any
such error was harmless. Id. at *39-41 (Tipton, P.J., concurring in part and dissenting in
part).

       Soon after Court of Criminal Appeals issued its decision in the instant case, we
rendered our decision in Dotson, affirming the decision of the intermediate appellate
court on which the Court of Criminal Appeals below relied. State v. Dotson, 450 S.W.3d
1 (Tenn. 2014). Our opinion in Dotson included an extensive review of recent
jurisprudence on the Confrontation Clause in a similar context. See id. at 62-70. In
Dotson, however, the defendant failed to object to the admission of the autopsy reports in
question, so this Court limited its analysis to a plain-error review. Id. at 70. As a
consequence, after setting forth a detailed analytical framework, the Dotson Court held
only that no clear rule of law was breached by the admission into evidence of the autopsy
reports; the Court did not decide whether the autopsy reports were testimonial or whether
a medical examiner may testify about an autopsy report produced by another medical
examiner who does not testify at trial. Id. at 72. In the instant case, those issues are
squarely presented, so we will address them in accordance with the analytical framework
outlined in Dotson.

                                               A.

       The Confrontation Clause of the Sixth Amendment to the United States
Constitution states: ―In all criminal prosecutions, the accused shall enjoy the right . . . to
be confronted with the witnesses against him.‖4 U.S. Const. amend. VI. Article I, section
9 of the Tennessee Constitution contains a similar provision; it states ―[t]hat in all
criminal prosecutions, the accused hath the right . . . to meet the witnesses face to face.‖
Tenn. Const. art. I, § 9. This Court has held that this provision of the Tennessee
Constitution imposes no restrictions on admitting hearsay statements beyond those of the
federal constitution as interpreted in Crawford v. Washington, 541 U.S. 36 (2004), and its
progeny. See State v. McCoy, 459 S.W.3d 1, 13-14 (Tenn. 2014). In deciding issues
under the Confrontation Clause in the Tennessee Constitution, we apply the same
analysis used to evaluate claims based on the Confrontation Clause of the Sixth
Amendment to the United States Constitution. Thus, the Dotson Court explained, we
―unitarily analyze the [D]efendant‘s federal and state constitutional claims, as the same
standards govern both.‖ Dotson, 450 S.W.3d at 62 (citing State v. Parker, 350 S.W.3d
883, 898 (Tenn. 2011); State v. Franklin, 308 S.W.3d 799, 809-10 (Tenn. 2010); State v.

       4
           The Confrontation Clause is made applicable to the States via the Fourteenth Amendment.
Pointer v. Texas, 380 U.S. 400, 403 (1965).
                                             - 12 -
Cannon, 254 S.W.3d 287, 301 (Tenn. 2008); State v. Lewis, 235 S.W.3d 136, 145 (Tenn.
2007)).

                                            B.

       As noted in Dotson, ―the threshold question in every case where the Confrontation
Clause is relied upon as a bar to the admission of an out-of-court statement is whether the
challenged statement is testimonial.‖ Dotson, 450 S.W.3d at 63 (citing State v. Cannon,
254 S.W.3d 287, 301 (Tenn. 2008)); see also Crawford, 541 U.S. at 51-52. In Crawford,
the United States Supreme Court observed, ―The text of the Confrontation Clause . . .
applies to ‗witnesses‘ against the accused—in other words, those who ‗bear testimony.‘‖
Crawford, 541 U.S. at 51 (citing 2 N. Webster, An American Dictionary of the English
Language (1828)). In turn, ―[t]estimony . . . is typically ‗[a] solemn declaration or
affirmation made for the purpose of establishing or proving some fact.‘‖ Id. (alteration in
original) (quoting N. Webster, An American Dictionary of the English Language (1828)).
Thus, the Confrontation Clause applies only to ―testimonial statements‖ and is not
implicated where the evidence in question is nontestimonial hearsay. Davis v.
Washington, 547 U.S. 813, 823-24 (2006); see Dotson, 450 S.W.3d at 63.

       In Crawford, the U.S. Supreme Court declined to define the term ―testimonial‖ in
the context of the Confrontation Clause, but instead it gave examples of statements that
would be deemed testimonial:

      Various formulations of this core class of ―testimonial‖ statements exist:
      ―ex parte in-court testimony or its functional equivalent—that is, material
      such as affidavits, custodial examinations, prior testimony that the
      defendant was unable to cross-examine, or similar pretrial statements that
      declarants would reasonably expect to be used prosecutorially,‖
      ―extrajudicial statements . . . contained in formalized testimonial materials,
      such as affidavits, depositions, prior testimony, or confessions,‖
      ―statements that were made under circumstances which would lead an
      objective witness reasonably to believe that the statement would be
      available for use at a later trial.‖ These formulations all share a common
      nucleus and then define the Clause‘s coverage at various levels of
      abstraction around it. Regardless of the precise articulation, some
      statements qualify under any definition—for example, ex parte testimony at
      a preliminary hearing.

Crawford, 541 U.S. at 51-52 (citations omitted); see also Dotson, 450 S.W.3d at
63-64.




                                          - 13 -
       In 2006, two years after Crawford, the U.S. Supreme Court in Davis v.
Washington further addressed the difference between testimonial evidence and
nontestimonial evidence. Davis, 547 U.S. at 822. The two can be distinguished, Davis
explained, by looking at the ―primary purpose‖ of the statement:

       Statements are nontestimonial when made in the course of police
       interrogation under circumstances objectively indicating that the primary
       purpose of the interrogation is to enable police assistance to meet an
       ongoing emergency. They are testimonial when the circumstances
       objectively indicate that there is no such ongoing emergency, and that the
       primary purpose of the interrogation is to establish or prove past events
       potentially relevant to later criminal prosecution.

Id. Citing this language, the Dotson Court observed, ―in Davis, the Supreme Court
instructed that the ‗primary purpose‘ of a statement marks the relevant dividing line‖
between testimonial and nontestimonial hearsay under the Confrontation Clause, with
focus on whether the primary purpose of the statement was to meet an ongoing
emergency or prove past events pertinent to a criminal prosecution. Dotson, 450 S.W.3d
at 64 (citing Davis, 547 U.S. at 822).

                                             C.

        The primary purpose test was applied in Melendez-Diaz v. Massachusetts to
determine whether the challenged evidence was testimonial for purposes of the
Confrontation Clause. Melendez-Diaz v. Massachusetts, 557 U.S. 305 (2009). In that
case, the defendant objected to the admission into evidence of ―certificates of analysis‖
that described the results of forensic testing and identified cocaine as the substance that
had been in the possession of the defendant at the time of his arrest. Id. at 308-09. The
certificates contained the notarized signature of the analyst who performed the forensic
testing, but that analyst did not testify at the defendant‘s criminal trial. Id. The Court
characterized the certificates as ―quite plainly affidavits‖ that fell within the ―core class
of testimonial statements‖ described in Crawford. Id. at 310. As to the purpose of the
notarized certificates, the Court said that each was a ―solemn declaration or affirmation
made for the purpose of establishing or proving some fact‖ and providing ―prima facie
evidence of the composition, quality, and the net weight of the analyzed substance.‖ Id.
at 310, 311 (citations omitted). The Court concluded: ―Absent a showing that the
analysts were unavailable to testify at trial and that [the defendant] had a prior
opportunity to cross-examine them, [the defendant] was entitled to ‗be confronted with‘
the analysts at trial.‖ Id. at 311 (quoting Crawford, 541 U.S. at 54); see Ohio v. Clark,
135 S. Ct. 2173, 2180 (2015) (second alteration in original) (quoting Michigan v. Bryant,
562 U.S. 344, 358 (2011)) (―In the end, the question is whether, in light of all the
circumstances, viewed objectively, the ‗primary purpose‘ of the [out-of-court statement]
was to ‗creat[e] an out-of-court substitute for trial testimony.‘‖).
                                           - 14 -
        The difference between testimonial evidence and nontestimonial evidence was
further explored in Bullcoming v. New Mexico, 131 S. Ct. 2705 (2011). In that case, the
prosecution relied on a forensic laboratory report that certified the level of the
defendant‘s blood-alcohol concentration, introduced into evidence as a business record.
Id. at 2712. Instead of introducing the report into evidence through the testimony of the
analyst who performed the testing, the prosecution called as a witness ―another analyst
who was familiar with the laboratory‘s testing procedures, but had neither participated in
nor observed the test on Bullcoming‘s blood sample.‖ Id. at 2709. The defendant
objected, but the trial court allowed the report to be admitted as a business record. Id. at
2712. The New Mexico Court of Appeals affirmed the conviction, holding that the report
was nontestimonial. State v. Bullcoming, 189 P.3d 679, 685 (N.M. Ct. App. 2008). The
Supreme Court of New Mexico affirmed, State v. Bullcoming, 226 P.3d 1, 8-9 (N.M.
2010), and the defendant appealed to the U.S. Supreme Court.

        Bullcoming resulted in a four-member plurality opinion reversing the Court of
Appeals, with the fifth vote supplied by Justice Sotomayor in a separate concurrence.
Bullcoming, 131 S. Ct. at 2719. The four-member plurality first looked at the purpose of
the forensic laboratory report. It found that, as with the certificates in Melendez-Diaz,
the report at issue was ―‗made for the purpose of establishing or proving some fact‘ in a
criminal proceeding.‖ Bullcoming, 131 S. Ct. at 2716 (quoting Melendez-Diaz, 129 S.
Ct. at 2532). ―A document created solely for an ‗evidentiary purpose,‘ . . . made in aid of
a police investigation, ranks as testimonial.‖ Id. at 2717 (citing Melendez-Diaz, 129 S.
Ct. at 2532). It then commented on the ―formalities‖ of the document, observing that
―the formalities attending the ‗report of blood alcohol analysis‘ [were] more than
adequate to qualify [the certifying analyst‘s] assertions as testimonial.‖ Id. In her
separate concurrence, Justice Sotomayor agreed with the plurality that the report was
testimonial. Justice Sotomayor wrote separately in part to emphasize that she concluded
that the report was testimonial because ―its ‗primary purpose‘ is evidentiary.‖ Id. at 2719
(Sotomayor, J., concurring).

        Any hopes of a single standard on when an out-of-court statement is considered
testimonial were dispelled in Williams v. Illinois, 132 S. Ct. 2221 (2012). In Williams, a
case involving sexual assault, robbery, and kidnapping, the prosecution had relied on a
DNA profile prepared by an outside laboratory, Cellmark, using vaginal swabs from the
crime victim‘s rape kit. Id. at 2227. A police DNA analyst took the Cellmark DNA and
searched the state‘s DNA database for a match. Id. at 2229. The police DNA analyst
testified that the defendant‘s DNA profile in the state database, taken in connection with
an earlier arrest, matched the male DNA profile Cellmark had developed from the
victim‘s vaginal swabs. Id. at 2230. However, the Cellmark report on which the police
DNA analyst based her testimony was not introduced in evidence. Id. at 2231. The
appeal to the U.S. Supreme Court regarding the admissibility of the Cellmark report
resulted in another splintered opinion: a four-Justice plurality opinion authored by
                                          - 15 -
Justice Alito and joined by Chief Justice Roberts and Justices Kennedy and Breyer; a
separate concurring opinion authored by Justice Thomas; and a four-Justice dissent
authored by Justice Kagan and joined by Justices Scalia, Ginsburg, and Sotomayor.

        After reviewing the Court‘s prior cases on the Confrontation Clause, Justice
Alito‘s plurality opinion in Williams asserted: ―The abuses that . . . prompt[ed] the
adoption of the Confrontation Clause . . . (a) . . . involved out-of-court statements having
the primary purpose of accusing a targeted individual of engaging in criminal conduct
and (b) . . . involved formalized statements such as affidavits, depositions, prior
testimony, or confessions.‖ Id. at 2242. The plurality observed that, in virtually every
post-Crawford case in which a violation of the confrontation right was found, ―the
statement at issue had the primary purpose of accusing a targeted individual.‖ Id. As in
earlier cases, the plurality utilized a primary purpose test described as ―an objective test‖
in which the court looks at ―the primary purpose that a reasonable person would have
ascribed to the statement, taking into account all of the surrounding circumstances.‖ Id.
at 2243 (citing Bryant, 131 S. Ct. at 1156). However, the primary purpose test was
refined by the plurality to focus on whether the out-of-court statement had ―the primary
purpose of accusing a targeted individual.‖ Id. Applying that test, the plurality
concluded that the Cellmark DNA profile was not testimonial for purposes of the
Confrontation Clause:

       [T]he primary purpose of the Cellmark report, viewed objectively, was not
       to accuse petitioner or to create evidence for use at trial. When the ISP lab
       sent the sample to Cellmark, its primary purpose was to catch a dangerous
       rapist who was still at large, not to obtain evidence for use against
       petitioner, who was neither in custody nor under suspicion at that time.
       Similarly, no one at Cellmark could have possibly known that the profile
       that it produced would turn out to inculpate petitioner—or for that matter,
       anyone else whose DNA profile was in a law enforcement database. Under
       these circumstances, there was no ―prospect of fabrication‖ and no
       incentive to produce anything other than a scientifically sound and reliable
       profile.

Id. at 2243-44 (citing Bryant, 131 S. Ct. at 1157). The Williams plurality also noted that,
because of the complexity of DNA testing, ―defects in a DNA profile may often be
detected from the profile itself.‖ Id. at 2244. Where there is no indication that the lab
had been provided the petitioner‘s DNA profile, the plurality reasoned, any chance of
inadvertently identifying the petitioner is ―beyond fanciful.‖ Id. On this basis, Justice
Alito‘s plurality opinion concluded that the primary purpose of the DNA profile was not
to accuse a targeted individual, so the evidence was not ―testimonial‖ under the
Confrontation Clause. Id.



                                           - 16 -
        Justice Thomas filed a separate concurrence in which he also concluded that the
DNA profile was not testimonial, so he supplied the fifth vote for the majority. Id. at
2255. (Thomas, J., concurring). He based his conclusion, however, on reasoning that
differed significantly from that of Justice Alito‘s plurality. Justice Thomas agreed with
the past formulation of the primary purpose test, that is, for a statement to be testimonial,
the court must find that a reasonable person would conclude that the declarant primarily
intended for the statement to establish a fact and that the declarant understood that his
statement might be used in a criminal prosecution. Id. at 2261. Justice Thomas described
this as a ―necessary criterion‖ but viewed it as not ―sufficient‖ in and of itself. Id. To be
testimonial, Justice Thomas asserted, the statement must also possess sufficient ―indicia
of solemnity.‖ Id. at 2259 (quoting Davis, 547 U.S. at 836-37). Justice Thomas
explained that only ―‗formalized testimonial materials,‘ such as depositions, affidavits,
and prior testimony, or statements resulting from ‗formalized dialogue,‘ such as custodial
interrogation,‖ would satisfy this additional criterion. Id. at 2260 (internal quotation
marks omitted). Justice Thomas concluded that the DNA profile in Williams was not
testimonial because it was ―neither a sworn nor a certified declaration of fact‖ and ―was
not the product of any sort of formalized dialogue resembling custodial interrogation.‖
Id. Justice Thomas rejected the plurality‘s targeted-accusation requirement, noting that a
statement that does not appear inculpatory on its face may later ―turn out to be highly
probative of a defendant‘s guilt when considered with other evidence.‖ Id. at 2263.

        Justice Kagan‘s dissent, filed with the concurrence of the three other dissenting
Justices, embraced a rationale different from the approaches taken by either Justice
Alito‘s plurality opinion or Justice Thomas‘s separate concurrence. Id. at 2264 (Kagan,
J., dissenting). The dissent rejected the plurality‘s targeted-accusation test, noting among
other things that the typical cross-examination of laboratory personnel attacks ―careless
or incompetent work‖ rather than actions to accuse a particular person of the crime. Id. at
2274. It derided the plurality‘s suggestion that, because the DNA profile was done ―to
catch a dangerous rapist who was still at large,‖ it could be considered a response to an
ongoing emergency, analogous to the statements deemed not testimonial in Davis and
Bryant. Id. The dissent also rejected Justice Thomas‘s emphasis on formalities,
criticizing his analysis as granting ―constitutional significance to minutia.‖ Id. at 2276.
The dissent concluded that the DNA profile was testimonial because it was done to
establish a fact in a criminal proceeding, namely, the identity of the rapist. Id. at 2266
(citing Bullcoming, 131 S. Ct. at 2716). Therefore, the dissent would have concluded
that allowing an expert to testify who had no knowledge of the DNA profile violated
Williams‘ Sixth Amendment right to confront the witnesses against him. Id. at 2268.

                                             D.

      In Dotson, this Court highlighted the difficulty of applying Williams, a U.S.
Supreme Court decision that includes several widely varying standards: ―The Supreme
Court‘s fractured decision in Williams provides little guidance and is of uncertain
                                           - 17 -
precedential value because no rationale for the decision—not one of the three proffered
tests for determining whether an extrajudicial statement is testimonial—garnered the
support of a majority of the Court.‖ Dotson, 450 S.W.3d at 68 (citations omitted). The
Dotson Court found the traditional method of synthesizing the various approaches to be
of little use in applying Williams. Dotson, 450 S.W.3d at 65-69 (noting that Justice
Alito‘s plurality opinion and Justice Thomas‘s separate concurrence in Williams ―share
no common denominator‖). But Dotson cited favorably the approach to Williams
employed by a District of Columbia court:

        [I]t can be argued that while [the plurality‘s] rationale and Justice Thomas‘s
        rationale may not be includible within each other, the different tests they
        utilize to determine whether a statement is testimonial are subsumed within
        and narrower than the dissenters‘ test. That is so because [the plurality] and
        Justice Thomas each added an additional requirement to the basic
        ―evidentiary purpose‖ test espoused by [the dissenters]. If the four-Justice
        plurality would deem a statement testimonial under the targeted accusation
        test, the four dissenting Justices surely would deem it testimonial under the
        broader evidentiary purpose test. Similarly, if Justice Thomas would deem
        a statement testimonial employing his formality criterion along with the
        evidentiary purpose test, the four dissenting Justices necessarily would
        deem it testimonial using the evidentiary purpose test alone. It therefore is
        logically coherent and faithful to the Justices’ expressed views to
        understand Williams as establishing—at a minimum—a sufficient, if not a
        necessary, criterion: a statement is testimonial at least when it passes the
        basic evidentiary purpose test plus either the plurality’s targeted
        accusation requirement or Justice Thomas’s formality criterion. Otherwise
        put, if Williams does have precedential value . . . an out-of-court statement
        is testimonial under that precedent if its primary purpose is evidentiary and
        it is either a targeted accusation or sufficiently formal in character.

Dotson, 450 S.W.3d at 69-70 (alterations in original) (emphasis added) (quoting Young
v. United States, 63 A.3d 1033, 1043-44 (D.C. 2013)). Thus, while Dotson recognized
the difficulties associated with a splintered opinion such as Williams, the Court provided
a framework for applying the varying Williams standards.5



        5
           Some states have simply deemed Williams unusable as precedent and have chosen to revert to
pre-Williams standards. See, e.g., State v. Michaels, 95 A.3d 648, 666 (N.J. 2014), cert. denied, Michaels
v. New Jersey, 135 S. Ct. 761 (2014) (―We find Williams‘s force, as precedent, at best unclear. Without
more definitive evidence that the Court is adopting an approach other than the primary purpose test for
use in determining when a forensic document is testimonial, we are reluctant to conclude that the primary
purpose test has been abandoned.‖). We disagree with this approach and decline to ignore Williams
simply because it is difficult to apply.
                                                 - 18 -
        Utilizing that framework in this case, we will look first to whether the autopsy
report satisfies the broad standard advocated by the four dissenting Justices in Williams,
under which a statement would be deemed testimonial if its primary purpose is to prove
past events potentially relevant to a criminal prosecution. Once past that threshold, we
will consider whether: (1) the autopsy report has ―indicia of solemnity‖ as set forth in
Justice Thomas‘s separate concurrence in Williams or (2) the primary purpose of the
autopsy report was to accuse a targeted individual, in accordance with Justice Alito‘s
plurality in Williams. See Williams, 132 S. Ct at 2243, 2259-60; Davis, 547 U.S. at 822;
Dotson, 450 S.W.3d at 67-68; see also Young, 63 A.3d at 1043-44. If the autopsy report
meets the threshold standard and either of the latter two standards, it is considered
testimonial within the meaning of the Confrontation Clause.

                                           E.

       As the Defendant points out, there are significant differences between the facts in
Williams and the circumstances of this case. In Williams, the DNA profile at issue was
done before law enforcement arrested the defendant; DNA in a database matched DNA
taken from vaginal swabs of the victim and was eventually linked to the defendant.
Williams, 132 S. Ct. at 2229. Justice Alito‘s plurality took the position that the DNA
profile was ―not to obtain evidence for use against [the defendant]‖ since the defendant
―was neither in custody nor under suspicion at that time.‖ Id. at 2243. Rather, the DNA
testing in Williams was done in order to apprehend ―a dangerous rapist who was still at
large.‖ Id. at 2225.

        In contrast, the Defendant in this case was arrested at the time the crime was
discovered, so he was already in custody when Dr. Elkins performed the autopsy of the
victim. The autopsy was not done in order to ―bring an end to an ongoing threat.‖ Id.
(citing Bryant, 131 S. Ct. at 1157). When officers came upon the victim‘s body, it was
―patently obvious that [he] had been the victim of foul play.‖ State v. Freeman, No.
M2011-00184-CCA-R3-CD, 2012 WL 1656975, at *13 (Tenn. Crim. App. May 9, 2012)
(decided prior to Williams, applying primary purpose test). KPD personnel were present
at the autopsy, photographed the body during the autopsy, and brought to the autopsy
items possibly used to kill the victim. These facts also would have indicated to the
medical examiner that the autopsy would likely be used in a criminal prosecution. See
United States v. Moore, 651 F.3d 30, 73 (D.C. Cir. 2011) (deeming autopsies to be
testimonial in part based on fact that law enforcement officers observed autopsies and
participated in creation of autopsy reports); Lee v. State, 418 S.W.3d 892, 896 (Tex. Ct.
App. 2013) (when law enforcement officer was present at autopsy, ―an objective medical
examiner would reasonably believe that her report would be used in a later prosecution‖);
Martinez v. State, 311 S.W.3d 104, 111 (Tex. Crim. App. 2010) (where police officer
attended autopsy and photographed the body, it would have been reasonable for medical
examiner ―to have assumed that his autopsy report would be used prosecutorially‖).

                                         - 19 -
       We recognize that ―an autopsy may be conducted and a report generated for
purposes other than its use at a later criminal trial . . . .‖6 Freeman, 2012 WL 1656975, at
*13. In this case, however, the circumstances objectively indicate that the autopsy report
was ―meant to serve as evidence in a potential criminal trial.‖ Williams, 132 S. Ct. at
2275 (Kagan, J., dissenting). Thus, the autopsy report meets the standard urged by the
four Justices in the Williams dissent.

                                                    F.

       As outlined in Dotson, since the autopsy report in this case meets the broad
threshold standard advocated by the four dissenting Justices in Williams, we go on to
determine whether it meets the narrower criteria used by either Justice Thomas in his
Williams concurrence or by Justice Alito in the Williams plurality opinion.

       First we consider the autopsy report under the standard advocated by Justice
Thomas. In his separate concurrence, Justice Thomas asserted that the Confrontation
Clause ―reaches ‗formalized testimonial materials,‘ such as depositions, affidavits, and
prior testimony, or statements resulting from ‗formalized dialogue,‘ such as custodial
interrogation.‖ Williams, 132 S. Ct. at 2260 (Thomas, J., concurring) (internal quotation
marks omitted). He looked for ―indicia of solemnity‖ such as a sworn or certified
declaration of fact as would be contained in an affidavit or deposition. Id. at 2259-60.
He also looked at whether the statement came from a formal process resembling custodial
questioning. Id. at 2260-61.

       The autopsy report in question in this case shows that it was ―authorized by‖ Dr.
Elkins, and it contains her electronic signature. However, Dr. Elkins neither swears to
nor certifies the facts or findings contained in the report. Overall, the autopsy report
lacks the formality and solemnity of an affidavit, deposition, or prior testimony, as
described by Justice Thomas in his Williams concurrence. Certainly the autopsy report
did not result from a formal dialogue such as a custodial interrogation. See People v.
Leach, 980 N.E.2d 570, 592 (Ill. 2012) (contrasting autopsy report with the forensic
report described in Melendez-Diaz, concluding that autopsy report was merely signed by

        6
          We note that a Tennessee statute provides that ―[t]he records of the division of post mortem
examination, the county medical examiner, or transcripts of the records certified to by the chief medical
examiner . . . or the duly appointed representative of the chief medical examiner . . . shall be received as
competent evidence in any court of this state of the facts and matters contained in the records or reports.‖
Tenn. Code Ann. § 38-7-110(a) (2014). At least one sister state with a similar statute has held that, ―for
purposes of use in criminal prosecutions, autopsy reports are under all circumstances testimonial.‖ State
v. Kennedy, 735 S.E.2d 905, 917 (W. Va. 2012). We disagree with this reasoning. As noted above, not
all autopsies are done for the purpose of establishing a fact for eventual criminal prosecution. Rather than
simply relying on a statute that addresses the use of an autopsy report in court, we look at the totality of
the circumstances concerning the primary purpose of the autopsy report.

                                                  - 20 -
medical examiner and was not certified or sworn, so it would not be considered
testimonial by Justice Thomas). But see Rosario v. State, 175 So. 3d 843, 858 (Fla. Dist.
Ct. App. 2015) (―[N]ot only does the [autopsy] report satisfy the primary purpose test, it
is also sufficiently solemn.‖). Therefore, we conclude that the autopsy report does not
meet the criteria set out in Justice Thomas‘s Williams concurrence.

       Under Dotson, we go on to determine if the autopsy report meets the standard
described by Justice Alito‘s plurality in Williams. As noted above, the plurality held that
an out-of-court statement is deemed testimonial under the Confrontation Clause if its
primary purpose is ―accusing a targeted individual.‖ Williams, 132 S. Ct. at 2243.

       As we have observed, in Williams, the defendant had not yet been apprehended
when the DNA profile at issue was done, and this fact was emphasized by the plurality in
holding that the primary purpose of the DNA profile was not to accuse a targeted person.
Id. This case differs in that the Defendant was in custody at the time of the autopsy.
Looking at this prong of the Williams analysis, the majority of the Court of Criminal
Appeals below held nevertheless that the primary purpose of the autopsy ―was to identify
the injuries sustained by the victim and determine his cause of death,‖ not to accuse the
Defendant. Hutchison, 2014 WL 1423240, at *30. The majority commented that ―the
autopsy report would have remained the same whether or not the police had [the
Defendant] or any other suspect in custody.‖ Id. It concluded therefore that the autopsy
report was not testimonial and its admission into evidence did not violate the
Confrontation Clause. The dissent in the Court of Criminal Appeals stated that, in light
of the fact that the victim‘s death ―was a homicide, and the Defendant was the identified
suspect before the autopsy commenced,‖ the dissent would conclude that the autopsy
―was conducted with the primary purpose of being used in a criminal trial and used as
evidence against the Defendant, thereby implicating the Confrontation Clause.‖ Id. at
*41.

        In the trial court below, Dr. Mileusnic-Polchan testified that the general role of a
medical examiner performing an autopsy is to ―determine the cause and manner of death,
and then confirm the mechanism of death and then essentially compare our findings to
the scene investigation,‖ and then leave it to law enforcement to determine who
committed the crime. The autopsy report in this case came to the rather unsurprising
conclusion that the victim‘s death was caused by ―blunt force head injuries‖ and ―stab
wounds to the chest.‖ However, in any case, until the autopsy is performed, law
enforcement cannot know with certainty the cause or manner of death. Leach, 980
N.E.2d at 591-92 (noting that the cause of death determined by medical examiner could
have ―either incriminated or exonerated [the suspect], depending on what the body
revealed about the cause of death‖). Furthermore, the autopsy report by Dr. Elkins does
not reference evidence linking the Defendant to the blunt force trauma listed as the cause
of death. State v. Norton, 117 A.3d 1055, 1073 (Md. 2015) (―The forensic document, to
be testimonial pursuant to the Williams plurality, must contain a conclusion that connects
                                          - 21 -
the defendant to the underlying crime.‖) (citations omitted); see also People v. Negron,
984 N.E.2d 491, 503 (Ill. App. Ct. 2012) (―Nothing in the report directly linked defendant
to the crime. Unlike a DNA test which might identify a defendant as the perpetrator of a
particular crime, the autopsy finding of homicide did not directly accuse defendant.‖).

       In People v. Leach, the Illinois Supreme Court applied the standard of the
Williams plurality to an autopsy report. People v. Leach, 980 N.E.2d 570, 580 (Ill.
2012). The autopsy was done by a medical examiner who retired prior to the murder trial
of the victim‘s husband; the report was admitted into evidence through the testimony of a
deputy medical examiner who did not participate in the autopsy but testified at trial as an
expert. Id. at 575. In that case, the defendant admitted that he choked the victim but said
that her death was an accident; he was an identified suspect at the time the autopsy was
performed. Id. at 574. The Leach Court said that the medical examiner was ―not acting
as an agent of law enforcement, but as one charged with protecting the public health by
determining the cause of a sudden death that might have been ‗suicidal, homicidal or
accidental.‘‖ Id. at 591-92 (citing Illinois statute on duties of medical examiner).
Although an autopsy may be used in a later criminal prosecution, the Court observed:

       [T]he primary purpose of preparing an autopsy report is not to accuse ‗a
       targeted individual of engaging in criminal conduct‘ or to provide evidence
       in a criminal trial. An autopsy report is prepared in the normal course of
       operation of the medical examiner‘s office, to determine the cause and
       manner of death, which, if determined to be homicide, could result in
       charges being brought.

Id. at 592. (internal citations to Williams, 132 S. Ct. at 2242; and Davis, 547 U.S. at 822,
omitted from quote). The Court concluded that the autopsy in that case ―sought to
determine how the victim died, not who was responsible.‖ Leach, 980 N.E.2d at 592. It
held, therefore, that its admission into evidence did not contravene the Confrontation
Clause.

       The dissent in the Court of Criminal Appeals below would have held that the
autopsy report in this case was testimonial under the Confrontation Clause because ―[t]he
victim‘s death was a homicide, and the Defendant was the identified suspect before the
autopsy commenced.‖ Hutchison, 2014 WL 1423240, at *4. This analysis is more
consistent with the standard advocated by the dissent in Williams than the standard
employed by the plurality. We agree with the observation of the Illinois Supreme Court
in Leach that ―an autopsy report prepared in the normal course of business of a medical
examiner‘s office is not rendered testimonial merely because the . . . medical examiner
performing the autopsy is aware that police suspect homicide and that a specific
individual might be responsible.‖ Leach, 980 N.E.2d at 593. The overall circumstances
do not indicate that the autopsy report in this case was ―made for the purpose of proving
the guilt of a particular criminal defendant at trial.‖ Williams, 132 S. Ct. at 2243.
                                          - 22 -
         Thus, while the autopsy report prepared by Dr. Elkins meets the broad standard
advocated by the dissent in Williams, it meets neither the standard under Justice
Thomas‘s concurrence nor the standard of the Williams plurality. We hold, therefore,
that the autopsy report is not testimonial under Williams and its admission into evidence
at trial did not violate the Defendant‘s rights under the Confrontation Clause.

                                           G.

       In connection with his argument under the Confrontation Clause, the Defendant
contends that Dr. Mileusnic-Polchan‘s testimony violated his right of confrontation
because she did not perform the autopsy, yet she relied on an inadmissible autopsy report
in her testimony. This argument falls by the wayside in the wake of our conclusion that
the admission into evidence of the autopsy report did not violate the Defendant‘s rights
under the Confrontation Clause. We agree with the analysis of the Court of Criminal
Appeals on this issue, and we also note the following excerpt from Justice Alito‘s
Williams plurality opinion:

      When an expert testifies for the prosecution in a criminal case, the
      defendant has the opportunity to cross-examine the expert about any
      statements that are offered for their truth. Out-of-court statements that are
      related by the expert solely for the purpose of explaining the assumptions
      on which that opinion rests are not offered for their truth and thus fall
      outside the scope of the Confrontation Clause.

Williams, 132 S. Ct. at 2228; see also United States v. Johnson, 587 F.3d 625, 635-36
(4th Cir. 2009) (even if statements relied upon by experts were testimonial, there was no
Confrontation Clause violation because the ―expert witnesses present[ed] their own
independent judgments, rather than merely transmitting testimonial hearsay, and [were]
subject to cross-examination‖). As one court has explained, ―[W]e agree with the
proposition that the Confrontation Clause is not violated when an expert testifies
regarding his or her independent judgment, even if that judgment is based upon
inadmissible testimonial hearsay.‖ State v. McLeod, 66 A.3d 1221, 1230 (N.H. 2013);
see also United States v. Ramos–González, 664 F.3d 1, 5 (1st Cir. 2011) (―Where an
expert witness employs her training and experience to forge an independent conclusion,
albeit on the basis of inadmissible evidence, the likelihood of a Sixth Amendment
infraction is minimal.‖); United States v. Williams, 740 F. Supp. 2d 4, 9-10 (D.D.C.
2010) (an expert may testify as to independent judgment reached by application of
expert‘s training and experience to testimonial evidence); State v. Gonzales, 274 P.3d
151, 159 (N.M. 2012) (―An expert‘s testimony may be based on inadmissible evidence,
and until such expert testimony crosses the line from the formation of an independent
opinion based on underlying raw data to a reliance on the conclusions and opinions of the
author of the autopsy or a mere parroting of the report‘s findings, then that testimony is
                                         - 23 -
admissible subject to the rules of evidence.‖); State v. Manion, 295 P.3d 270, 278 (Wash.
Ct. App. 2013) (testifying expert may base his opinion on nontestifying expert‘s
testimonial statement, so long as testifying expert exercised independent judgment).
Under the circumstances presented, we hold that Dr. Mileusnic-Polchan‘s expert
testimony did not violate the Defendant‘s rights under the Confrontation Clause.

             II.    Warrantless Seizure of Evidence from Defendant’s Home

       We turn now to the Defendant‘s contention that officers‘ warrantless search of his
home constituted an unreasonable search and seizure and violated his rights under the
Fourth Amendment to the United States Constitution and article I, section 7 of the
Tennessee Constitution. The Defendant argues that, even if Officer Shaffer‘s initial entry
into his home was justified due to exigent circumstances, the later entries by officers and
crime scene technicians without a search warrant exceeded the scope of any exigent
circumstances and that the evidence seized should have been suppressed. In the
alternative, the Defendant argues, even if the items in plain view were lawfully admitted
into evidence, several items seized during the warrantless search of his home were not in
plain view, specifically the knife handle, the navy blue sweatshirt, and the gold nugget
ring found in the bathroom.

       The Court of Criminal Appeals held that Officer Shaffer‘s entry into the home
without a warrant was justified by exigent circumstances and that the entry of the officers
and technicians who arrived after Officer Shaffer was a continuation of his original entry,
citing State v. Coulter, 67 S.W.3d 3 (Tenn. Crim. App. 2001). Hutchison, 2014 WL
1423240, at *16-17. As to the evidence that the Defendant alleges was not in plain view,
the Court of Criminal Appeals applied the inevitable discovery doctrine to hold that its
admission into evidence was harmless beyond a reasonable doubt. Id. at *18.

                                               A.

       The Fourth Amendment to the United States Constitution provides: ―The right of
the people to be secure . . . against unreasonable searches and seizures, shall not be
violated, and no warrants shall issue, but upon probable cause.‖ U.S. Const. amend. IV.
Article I, section 7 of the Tennessee Constitution also proscribes unreasonable searches
and seizures; it is identical in intent and purpose to the Fourth Amendment to the federal
Constitution. State v. Binette, 33 S.W.3d 215, 218 (Tenn. 2000) (citing Sneed v. State,
221 Tenn. 6, 423 S.W.2d 857, 860 (1968)). ―Consequently, under both the federal and
state constitutions, a warrantless search or seizure is presumed unreasonable, and
evidence discovered as a result thereof is subject to suppression unless the State
demonstrates that the search or seizure was conducted pursuant to one of the narrowly
defined exceptions to the warrant requirement.‖ Id. (quoting State v. Yeargan, 958
S.W.2d 626, 629 (Tenn.1997)); see also Thompson v. Louisiana, 469 U.S. 17, 20 (1984);
Coolidge v. New Hampshire, 403 U.S. 443, 455 (1971).
                                          - 24 -
The exceptions to the requirement of obtaining a valid search warrant include search
incident to a lawful arrest, consent to search, plain view, stop and frisk, and search under
exigent circumstances. State v. Cox, 171 S.W.3d 174, 179 (Tenn. 2005) (citing State v.
Bartram, 925 S.W.2d 227, 230 & n.2 (Tenn. 1996)). ―If the circumstances of a
challenged search and seizure come within one of the recognized exceptions, the fruits of
that search and seizure are not subject to operation of the exclusionary rule and may be
properly admitted into evidence.‖ State v. Shaw, 603 S.W.2d 741, 743 (Tenn. Crim.
App. 1980).

       At a hearing on a motion to suppress evidence recovered as a result of a
warrantless search, the State must prove that law enforcement conducted the warrantless
search or seizure pursuant to one of the exceptions to the warrant requirement. Binette,
33 S.W.3d at 218. The trial court‘s findings of fact at a hearing on a motion to suppress
are binding upon the appellate court unless the evidence contained in the record
preponderates against them. State v. Ross, 49 S.W.3d 833, 839 (Tenn. 2001).

                                                B.

        As it did in the lower courts, the State contends in this case that the warrantless
entry into the Defendant‘s home and the ensuing search were justified by ―exigent
circumstances.‖ The Supreme Court has held that, at times, ―the exigencies of the
situation [may] make the needs of law enforcement so compelling that the warrantless
search is objectively reasonable.‖ Mincey v. Arizona, 437 U.S. 385, 393-394 (1978),
quoted in Michigan v. Fisher, 558 U.S. 45, 47 (2009); see Brigham City v. Stuart, 547
U.S. 398, 399 (2006). ―Exigent circumstances are those in which the urgent need for
immediate action becomes too compelling to impose upon governmental actors the
attendant delay that accompanies obtaining a warrant.‖ State v. Meeks, 262 S.W.3d 710,
723 (Tenn. 2008). Although this list is not exhaustive, we have held that exigent
circumstances justifying a warrantless search may exist: (1) when officers are in hot
pursuit of a suspect, (2) when immediate police action is needed to thwart the escape of a
suspect, (3) when immediate police action is necessary to prevent the destruction of
evidence, (4) when the suspect presents an immediate threat to police officers or others,
and (5) to render emergency aid to an injured person or to protect a person from
imminent injury. Id. (citing Brigham City, 547 U.S. at 403); see State v. Adams, 238
S.W.3d 313, 321 (Tenn. Crim. App. 2005) (quoting State v. Givens, No. M2001-00021-
CCA-R3-CD, 2001 WL 1517033 (Tenn. Crim. App. Nov. 29, 2001)).

       The exigency of the circumstances is assessed objectively, based on the totality of
the circumstances at the time of the warrantless entry. Meeks, 262 S.W.3d at 723. ―The
manner and the scope of the search must be reasonably attuned to the exigent
circumstances that justified the warrantless search, or the search will exceed the bounds
authorized by exigency alone.‖ Id. at 724.
                                          - 25 -
       Clearly, Officer Shaffer‘s initial entry into the Defendant‘s home was justified by
exigent circumstances. Upon his arrival at the home in response to a call, Officer Shaffer
was met by three extremely agitated men who yelled repeatedly, ―He‘s inside! He‘s
inside!‖ When backup officers arrived a few minutes later, Officer Shaffer entered the
home and found the Defendant, obviously injured. The same three men followed him in
and urged him to go upstairs, where he found the victim.

       The Defendant does not seriously question that exigent circumstances supported
Officer Shaffer‘s entry into the home and his entry into the upstairs bedroom in which the
victim was located. Instead, the Defendant argues that there was no justification for the
ensuing search by other officers and especially crime scene technicians who immediately
began processing evidence in the home. The Defendant notes that the U.S. Supreme
Court has expressly declined to adopt a ―murder scene exception‖ to the warrant
requirement. See Mincey, 437 U.S. at 395; see also Flippo v. West Virginia, 528 U.S.
11, 14. The Defendant argues that officers could easily have secured the home and
gotten a search warrant before commencing with the search and the processing of the
evidence in the home, but simply chose not to do so.

       Our Court of Criminal Appeals considered a similar situation in State v. Coulter,
67 S.W.3d 3 (Tenn. Crim. App. 2001). In Coulter, the defendant was convicted of the
murder of his wife. Coulter, 67 S.W.3d at 25. The night of the murder, the defendant
walked into the local police station and informed the attendant officer that he had just
killed his wife. Id. at 16. He was promptly handcuffed and escorted to a patrol car; an
officer drove the defendant to the couple‘s home where the wife‘s body was discovered
on a bed. Id. A second officer dispatched to the home collected evidence, including the
murder weapon in the kitchen and bed linens. Id. at 16-17. Upon the removal of the
wife‘s body from the bed, officers found a bullet hole in the mattress and a spent bullet in
the box springs. Id. at 17. The defendant challenged the evidence seized in the
warrantless search of the home, especially the bullet in the box springs of the mattress on
which the wife‘s body was found. Id. at 39-40.

        On appeal, the defendant in Coulter essentially conceded that the police officer‘s
initial entry into the defendant‘s home was justified by exigent circumstances. Id. at 42.
The intermediate appellate court held that the collection of the murder weapon and the
bed linens was justified under the plain view doctrine, and that the responding officers
were also permitted to photograph the scene pursuant to the plain view doctrine. Id. at
43. The Coulter court cited with approval cases from other jurisdictions holding that the
later-arriving officers‘ entry into the Defendant‘s home was a ―mere continuation of the
original entry‖ and so did not contravene the Fourth Amendment. Id. at 44 (quoting State
v. Magnano, 528 A.2d 760, 764 (Conn. 1987)). It also cited with approval an opinion by
the North Carolina Supreme Court holding that, when a police officer enters a private
home in response to a call for help, encounters a crime scene, and then secures the crime
                                          - 26 -
scene, ―all property within the crime scene in plain view which the officer has probable
cause to associate with criminal activity is thereby lawfully seized within the meaning of
the fourth amendment,‖ so the property in plain view can be examined and seized without
a search warrant. Id. at 44-45 (quoting State v. Jolley, 321 S.E.2d 883, 886 (N.C. 1984)).
Based on these cases, the Court of Criminal Appeals in Coulter held that the evidence,
including the spent bullet, seized by officers other than the officer who initially entered
the home, did not violate constitutional mandates. Id. at 45.

       In this case, the Court of Criminal Appeals relied heavily on Coulter and held that
―the entry of officers arriving subsequent to Officer Shaffer was a continuation of his
original entry.‖ Hutchison, 2014 WL 1423240, at *16-17. It noted: ―[A]ll of the officers,
detectives, and crime scene technicians were essentially responding at the same time.
Officer Shaffer only arrived as quickly as he did because he was already in the area.‖ Id.
at *17. The majority of the evidence, the Court of Criminal Appeals held, was in plain
view, and its admission into evidence did not violate the Fourth Amendment. Id.

        Courts in other jurisdictions have held in accord. In State v. O‘Donnell, New
Jersey‘s intermediate appellate court considered ―whether evidence observed in plain
view during a police entry into a residence to provide emergency aid may be seized
without a warrant even though there is a short delay between the emergency aid entry and
the seizure of evidence by other police officers responsible for processing the crime
scene.‖ State v. O‘Donnell, 974 A.2d 420, 421 (N.J. App. Div. 2009), aff’d, 1 A.3d 604
(2010). In that case, police responded to a call about an unconscious child. They arrived
to find the child dead and the mother sitting on a couch with blood on her hands,
rambling incoherently. Id. Several officers had responded to the initial call; some took
the mother into custody and others remained to secure the home. Id. at 422. About forty
minutes later, before the child‘s body had been removed, investigators arrived and seized
evidence, including various medications lying about in the home. Id. After the trial
judge refused to suppress the evidence seized at the home, the defendant mother pled
guilty and reserved for appeal the question of the admissibility of the evidence seized
after officers responded to the initial call. Id. at 423.

        Considering the issue, the New Jersey court in O‘Donnell first noted the U.S.
Supreme Court‘s decision in Michigan v. Tyler, 436 U.S. 499 (1978), in which
firefighters put out a fire during the night and then returned four hours later, when it
became light, to complete their investigation. O‘Donnell, 974 A.2d at 424. O‘Donnell
observed that the Tyler Court held that the evidence seized by fire investigators in the
morning investigation was not seized in violation of the defendant‘s constitutional rights,
explaining that ―the morning entries were no more than an actual continuation of the first,
and the lack of a warrant thus did not invalidate the resulting seizure of evidence.‖
O‘Donnell, 974 A.2d at 424 (quoting Tyler, 436 U.S. at 511).



                                          - 27 -
       The O‘Donnell court then discussed the Supreme Court‘s decision in Mincey v.
Arizona, 437 U.S. 385 (1978). O‘Donnell, 974 A.2d at 424-25. In Mincey, a police
officer was killed while trying to arrest a drug dealer. Mincey, 437 U.S. at 387. After the
crime, police officers ―conducted a four-day search of the entire apartment, which
included opening drawers, closets and cupboards and inspecting their contents, emptying
clothing pockets, and pulling up sections of carpet and removing them for examination,‖
all without a warrant. Id. at 389. The Mincey Court rejected a blanket ―murder scene‖
exception to the warrant requirement but reaffirmed the emergency aid exception and
remanded the case to the Arizona Supreme Court to determine the extent to which
evidence was seized within the parameters of the Fourth Amendment. Id. at 392-93. On
remand, the Arizona Supreme Court upheld the admissibility of the evidence in plain
view of the homicide detective who responded to the scene ten minutes after the murder.
Arizona v. Mincey, 636 P.2d 637, 648-51 (Ariz. 1981). The Arizona high court
concluded that the homicide detective‘s entry into the apartment ―was merely a
continuation of the initial emergency entry‖ by other police officers in response to the
shooting, so the homicide detective ―could make plain view seizures . . . of evidence he
observed in plain view.‖ Id. at 649. The O‘Donnell court observed that the U.S.
Supreme Court denied the defendant‘s petition for a writ of certiorari to review the
Arizona Supreme Court‘s decision. O‘Donnell, 974 A.2d at 425 (citing Mincey v.
Arizona, 455 U.S. 1003 (1982)).

      The New Jersey court in O‘Donnell then summarized:

      Consistent with the Supreme Court of the United States‘ decision in
      Michigan v. Tyler and the Arizona‘s Supreme Court‘s decision on remand
      in Mincey, the courts in other states have upheld the validity of seizures of
      evidence observed in plain view at a crime scene to which the police
      responded under the emergency aid exception, even when there is some
      delay between the plain view observation and seizure of the evidence and
      the seizure is made by different police officers than the ones who initially
      responded to the emergency.

O‘Donnell, 974 A.2d at 42-26 (citing State v. Spears, 560 So. 2d 1145, 1147-51 (Ala.
Crim. App.1989), cert. denied, 1990 Ala. LEXIS 310 (Ala. 1990); Wofford v. State, 952
S.W.2d 646, 652-54 (Ark. 1997); State v. Magnano, 528 A.2d at 760 at (Conn. 1987);
Allen v. State, 638 So. 2d 577, 578-80 (Fla. Dist. Ct. App. 1994), rev. denied, 649 So. 2d
232 (Fla. 1994); State v. Johnson, 413 A.2d 931, 932-34 (Me. 1980); Wengert v. State,
771 A.2d 389, 394-401 (Md. 2001); Smith v. State, 419 So. 2d 563, 568-74 (Miss. 1982),
cert. denied, 460 U.S. 1047 (1983); State v. Tidwell, 888 S.W.2d 736, 740-43 (Mo. Ct.
App. 1994); State v. Jolley, 321 S.E.2d 883, 886-88 (N.C. 1984); State v. Anderson, 599
P.2d 1225, 1228-30 (Or. Ct. App. 1979), cert. denied, 446 U.S. 920 (1980); State v.
Martin, 274 N.W.2d 893, 896-97 (S.D. 1979); Coulter, 67 S.W.3d at 42-45; Hunter v.

                                          - 28 -
Commonwealth, 378 S.E.2d 634, 635-36 (Va. Ct. App. 1989); LaFournier v. State, 280
N.W.2d 746, 748-51 (Wis. 1979)).

       The O‘Donnell Court quoted the Connecticut Supreme Court in Magnano for a
succinct explanation of the rationale for this holding:

       [W]hen a law enforcement officer enters private premises in response to a
       call for help, and during the course of responding to the emergency
       observes but does not take into custody evidence in plain view, a
       subsequent entry shortly thereafter, by detectives whose duty it is to process
       evidence, constitutes a mere continuation of the original entry. . . . This
       conclusion . . . furthers the goal of effective law enforcement, and promotes
       the rationale and purpose of the plain view doctrine.

O‘Donnell, 974 A.2d at 426 (alteration in original) (quoting Magnano, 528 A.2d at 764);
see also Coulter, 67 S.W.3d at 44 (quoting Magnano, 528 A.2d at 764). On this basis, the
O‘Donnell court held that ―the subsequent entry into defendant‘s apartment by the . . .
investigators ‗whose duty [was] to process [murder scene] evidence, constituted a mere
continuation of the original entry‘ by the [initial] police officers who observed the
evidence in plain view.‖ O‘Donnell, 974 A.2d at 427 (first and second alterations in
original) (quoting Magnano, 528 A.2d at 764).

        We agree with this reasoning. It would be anomalous indeed to hold that law
enforcement, having lawfully entered the Defendant‘s home under exigent circumstances
and encountered evidence in plain view, must then obtain a search warrant in order to
examine that same evidence. Under the circumstances presented in this case, we
conclude that the entry into the home by the officers and KPD investigators and
technicians who followed Officer Shaffer constituted a ―mere continuation‖ of Officer
Shaffer‘s lawful entry into the home under exigent circumstances. Therefore, evidence in
plain view in the home could be examined, photographed, seized and processed by them
without a search warrant. We agree with the New Jersey court in O‘Donnell and the
Connecticut court in Magnano that this conclusion ―furthers the goal of effective law
enforcement, and promotes the rationale and purpose of the plain view doctrine.‖
O‘Donnell, 974 A.2d at 425 (quoting Magnano, 528 A.2d at 764). We affirm the holding
of the trial court and the Court of Criminal Appeals on this issue.

                                            C.

       The Defendant argues that even if officers‘ initial entry into the home was justified
by exigent circumstances, the ensuing warrantless search was limited to items in plain
view. He contends that the Court of Criminal Appeals erred in applying the inevitable
discovery doctrine to uphold the admission of items collected at the scene that were not
in plain view of Officer Shaffer or other officers, specifically, the gold nugget ring found
                                          - 29 -
in the upstairs bathroom and the knife handle and navy blue sweatshirt found in the
upstairs bedroom.

       ―Under the inevitable discovery doctrine, illegally obtained evidence is admissible
if the evidence would have otherwise been discovered by lawful means.‖ State v.
Cothran, 115 S.W.3d 513, 525 (Tenn. Crim. App. 2003) (citing Nix v. Williams, 467
U.S. 431, 444 (1984)); see also State v. Ensley, 956 S.W.2d 502, 511 (Tenn. Crim. App.
1996)). The Court of Criminal Appeals in this case first held that the items in question
were not in plain view within the scope of the initial exigent circumstances search, and
then considered whether the items were admissible under the doctrine of inevitable
discovery. Hutchison, 2014 WL 1423240 at *17-18. In doing so, it relied on State v.
Brock, 327 S.W.3d 645 (Tenn. Crim. App. 2009), in which the inevitable discovery
doctrine was invoked to uphold the evidence seized from a defendant‘s truck. Hutchison,
2014 WL 1423240 at *18. In Brock, the defendant‘s truck was searched and seized
before the defendant confessed to the crime. Brock, 327 S.W.3d at 686. Once the
defendant confessed, this supplied police with probable cause to search the truck, so the
Brock court held that the evidence illegally seized from the truck was admissible under
the inevitable discovery doctrine. Id. at 686. The court in Brock commented: ―This
same analysis might also be said to apply to the search of [the defendant‘s] residence‖
because ―[i]t is indeed inevitable that a known homicide scene with a body present would
eventually have been searched by lawful means.‖ Id. at 686 n.2. Relying on Brock in
this case, the Court of Criminal Appeals noted that police officers had a ―known
homicide scene with a body present‖ and ―sufficient probable cause to support a search
warrant, had they sought to obtain one.‖ Hutchison, 2014 WL 1423240 at *18.
Consequently, the intermediate appellate court held that ―the knife handle, sweatshirt, and
[gold] ring‖ would have been inevitably discovered if a warrant had been obtained. Id.

       We agree with the Court of Criminal Appeals‘ holding that the items of evidence
were not in plain view and were not within the scope of the initial exigent circumstances
search. However, we need not address the inevitable discovery doctrine in this case
because any error in the trial court‘s admission into evidence of the three items not in
plain view was harmless beyond a reasonable doubt.

       ―[T]he Constitution entitles a criminal defendant to a fair trial, not a perfect one.‖
Delaware v. Van Arsdall, 475 U.S. 673, 681 (1986). The harmless error doctrine
―recognizes that the central purpose of a criminal trial is to decide the factual question of
the defendant‘s guilt or innocence.‖ State v. Rodriguez, 254 S.W.3d 361, 366 (Tenn.
2008) (citing Van Arsdall, 475 U.S. at 681); State v. Howell, 868 S.W.2d 238, 253 (Tenn.
1993)). Further, ―it promotes the public‘s respect for the criminal process by focusing on
the underlying fairness of the trial itself rather than on technicalities or on the virtually
inevitable presence of immaterial error.‖ Rodriguez, 254 S.W.3d at 366 (citing Van
Arsdall, 475 U.S. at 681); Howell, 868 S.W.2d at 253.

                                           - 30 -
      ―[F]or the purpose of the harmless error analysis, this Court has recognized three
categories of error—structural constitutional error, non-structural constitutional error, and
non-constitutional error.‖ Rodriguez, 254 S.W.3d at 371. Structural constitutional errors
are not amenable to harmless error review and require automatic reversal when they
occur. Id. ―On the other hand, non-structural constitutional errors do not require
automatic reversal and are, therefore, subject to a harmless error analysis.‖ Id. (footnote
omitted) (citing State v. Allen, 69 S.W.3d 181, 190 (Tenn. 2002)).

        Where the trial court has ―erred in denying the Defendant‘s motion to suppress the
fruits of the warrantless search,‖ this constitutes a non-structural constitutional error.
State v. Ingram, 331 S.W.3d 746, 759 (Tenn. 2011). ―As a non-structural constitutional
error, the erroneous admission of this evidence is only harmless when it appears beyond a
reasonable doubt that its admission did not contribute to the verdict obtained.‖ Id.; see
State v. Sanders, 452 S.W.3d 300, 306 (Tenn. 2014) (if the trial court commits a non-
structural constitutional error, the appellate court may still ―affirm the conviction if the
State proves beyond a reasonable doubt that the error did not affect the verdict‖). The
State bears the burden of demonstrating that the error is harmless beyond a reasonable
doubt. Rodriguez, 254 S.W.3d at 371.

        We consider the evidence not in plain view under this standard, starting with the
gold nugget ring found in the upstairs bathroom. The Defendant was convicted of
facilitating first degree murder under alternate theories of premeditation and felony
murder and of facilitating especially aggravated robbery. He was also convicted on one
count of facilitation of especially aggravated robbery. The gold nugget ring was part of
the evidence showing that the victim was robbed, but only a small part. Law
enforcement was unable to obtain any fingerprints from the ring itself because it was
covered in blood. The testimony at trial indicated that the victim routinely wore two
rings but was only wearing one ring when his body was found. Investigator Murray
observed that a void of blood on the victim‘s finger on an otherwise blood-covered hand
indicated that the victim had been wearing a ring or something similar when he was
attacked and that it was removed after the attack. Moreover, John Mitchell testified that,
prior to his death, the victim had on his person at least $2000 in cash, marijuana, and ―a
lot‖ of crack cocaine. When the State showed John Mitchell a photograph of the cocaine
found in the victim‘s sock after his death, Mr. Mitchell said that the victim had ―way
more‖ than that amount of cocaine on him before his death. Officer Shaffer testified that
he had learned that people often hide drugs in their pockets, pants or underwear, and he
found the victim with his pants pulled down around his knees. Most of the cash that John
Mitchell said was in the victim‘s possession before his death was unaccounted for. When
he was arrested, the Defendant had money that he did not have before the victim‘s death,
and Ms. Cox also had a sum of money after the victim‘s death, the origin of which was
unclear. Ms. Cox testified that the Defendant told her prior to the murder that he did not
like the victim and had a plan to rob him. Ms. Cox testified that, immediately after the
murder, she smoked crack cocaine. Based on our review of the evidence properly
                                           - 31 -
admitted, the State did not need the gold nugget ring to support its theory that the
Defendant robbed the victim. We hold that the admission of the gold nugget ring into
evidence, even if erroneous, was harmless beyond a reasonable doubt.

       We next consider the knife handle and the navy blue sweatshirt. It is undisputed
that the knife blade remained imbedded in the victim‘s back when the body was
discovered by law enforcement, and the handle to the knife was found elsewhere in the
upstairs bedroom. The knife handle was covered in the victim‘s blood and technicians
could find no useable fingerprints on it because of the copious amount of blood on it. No
blood other than that of the victim was found on the knife handle. The navy blue
sweatshirt was found in the upstairs bedroom, one of many items of clothing collected at
the scene; it contributed little to the overall evidence properly admitted at trial. Officer
Shaffer testified that the Defendant was covered in blood when he entered the home.
DNA testing on the blood on the Defendant‘s person and on the clothes the Defendant
was wearing when Officer Shaffer arrived showed that it belonged to both the Defendant
and the victim. Considering all of the evidence properly admitted at trial, we find that the
admission of the knife handle and the navy blue sweatshirt into evidence, even if
erroneous, did not affect the verdict and was harmless beyond a reasonable doubt.

                                       Conclusion

       In summary, we conclude that the autopsy report prepared by Dr. Elkins is not
testimonial under Williams v. Illinois, 132 S. Ct. 2221 (2012), and its admission into
evidence at trial through the testimony of Dr. Mileusnic-Polchan did not violate the
Defendant‘s rights under the Confrontation Clause. Dr. Mileusnic-Polchan‘s expert
testimony, in which she relied in part on Dr. Elkins‘ autopsy report, likewise did not
violate the Defendant‘s rights under the Confrontation Clause. We further hold that
Officer Shaffer‘s entry into the home was justified by exigent circumstances, and the
entry into the home by the officers and KPD investigators and technicians who followed
him constituted a ―mere continuation‖ of Officer Shaffer‘s lawful entry into the home.
Consequently, the trial court did not err by denying the Defendant‘s motion to suppress
the evidence found in plain view. As to the evidence not in plain view within the scope
of the exigent circumstances search of the Defendant‘s home, we need not address the
inevitable discovery doctrine because we hold that the admission of this evidence, even if
erroneous, was harmless beyond a reasonable doubt. Finally, after carefully reviewing




                                          - 32 -
the entire record, we find that the decision of the Court of Criminal Appeals on all other
issues raised need not be disturbed and is affirmed in all other respects. The judgments
of the trial court and the Court of Criminal Appeals are affirmed. It appearing that the
Defendant is indigent, costs on appeal are taxed to the State of Tennessee.




                                                   ____________________________
                                                    HOLLY KIRBY, JUSTICE




                                          - 33 -